Citation Nr: 0736375	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 2003 
for nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1964 to August 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL in August 2003.

During the course of the current appeal, the VARO has granted 
the veteran's request for waiver of a debt; this issue is not 
part of the current appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to nonservice-
connected pension benefits was denied by the VARO in November 
1985; he did not appeal that determination, so it was final.

2.  In May 1989, the veteran filed a request to reopen his 
claim for nonservice-connected pension benefits; this was 
denied in a rating action in October 1989; he did not file a 
timely appeal.

3.  In July 1998, the veteran filed a request to reopen his 
claim for nonservice-connected pension benefits; this was 
denied in rating actions in July 1999 and September 2000; he 
did not appeal, rendering it final. 

3.  There is no indication in the record that any nonservice-
connected pension benefits claim, either formal or informal, 
[including in extensive VA outpatient and treatment records], 
was filed after the previous final 2000 rating decision, and 
prior to May 30, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 2003, 
for the award of nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 3.400, 20.200, 
20.201, 20.302 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

A rating action by the VARO in August 2003 granted 
nonservice-connected pension benefits, effective May 30, 
2003, the date of the veteran's reopened claim.  The veteran 
filed a Notice of Disagreement (NOD) with that action in 
October 2003, seeking a retroactive grant back to the date of 
earlier denials, e.g., 1985 or 1999/2000.  A letter was sent 
in December 2003, and a comprehensive SOC issued in June 2004 
which provided him notice in accordance with the VCAA.  
Additional evidence was introduced into the file, and the 
veteran filed his Substantive Appeal, a VA Form 9, in August 
2004.   

By way of RO correspondence and actions, as well as SOC, 
since he filed the claim, he has been notified as to what was 
required to support his claim.  He was asked to submit more 
evidence, to include any in his possession.  Additional VA 
outpatient records from the period from 1989 through August 
2001 were included in the file.

The Board finds that the content of communications with the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal. 

Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues, the Board notes that 
this has been provided that information in correspondence and 
in the SOC.  In addition, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria, Factual Background, and 
Analysis

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (2007).  Thus, an appeal to a rating action is 
initiated by submission of an NOD within one year of issuance 
of the rating action being appealed.  38 C.F.R. § 20.302.  
The law requires that a communication from a claimant contain 
certain information to constitute an NOD.  Specifically, an 
NOD is defined as a written communication from a claimant or 
the representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award is not based upon the date of the earliest medical 
evidence demonstrating entitlement, but on the date that the 
application upon which the benefit was ultimately awarded was 
filed with VA.

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. § 
3.400(q)(1)(ii), (r).   

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Board would also note that arguments relevant to an 
earlier effective date which might have been made but were 
not specifically made in this case include whether there 
might have been clear and unmistakable error (CUE) in prior 
rating action; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

Since the Board is required to address all potential 
arguments, it is noted that in this case there has been no 
implication of lack of finality of any of the pertinent 
aforecited rating decisions.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002), overruling Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (which had held that an allegation 
of "grave procedural error" could abrogate the finality of 
a VA decision).  There is nothing of record, to include the 
NOD, Substantive Appeal, or other written communications from 
which an inference might be drawn of a claim of clear and 
unmistakable error (CUE) of fact or law in any final rating 
decision prior to 2003.  See 38 C.F.R. § 3.105(a). 

The veteran had active service from February 1964 to August 
1966.

The veteran's initial claim for nonservice-connected pension 
was filed in 1985.  The then 42 year old veteran was noted to 
have a number of disabilities and reportedly had not worked 
since June 1982.  He had also been involved in an auto 
accident in 1985 with hospital care for injuries.  In a 
rating action in November 1985, the VARO concluded that he 
was not permanently and totally disability, there was no 
medical opinion to that effect, and that he did not meet the 
criteria for nonservice-connected pension benefits.  He was 
informed of that decision in December 1985 and did not file a 
timely appeal. 

A claim to reopen was received by the VA in May 1989.  
Additional records related to care for PTB by VA in 1989.  
The VARO continued to deny his pension in a decision in 
October 1989, of which he was informed by letter in December 
1989.  He responded by submitting a VA Form 21-4138 in June 
1990 asking to be informed of the status of his claim, but 
did not further pursue it and a timely appeal was not filed. 

Another claim to reopen was received by the VA in November 
1998.  At the time, evidence included reports of VA care in 
1996.  The veteran failed to report for a VA examination in 
May 1999.  The VARO denied the claim in July 1999.  In 
September 1999, the veteran indicated his disagreement with 
that decision, protesting that he had not been informed of 
the scheduled examination.  Accordingly, another VA 
examination was scheduled for December 1999; he again failed 
to report.  A decision by the VARO in September 2000 denied 
his claim and a SOC was issued in September 2000.  It was 
returned to the VARO in October 2000 with a notation that the 
veteran was no longer at the address he had given VA.  

The veteran was not again heard from until a VA Form 21-4138 
was received dated April 20, 2003 but not received until May 
30, 2003.  At that time, various VA clinical records were 
filed.  The evidence submitted then and since has included VA 
treatment records from the late 1980's; it also indicated 
that he was about 60 years of age and last worked in 2000.  
Also of record was a statement from a VA physician dated May 
19, 2003 opining that the veteran was permanently and totally 
disabled due to disabilities.

The veteran has indicated his regret at being mobile during 
the period at hand, and not available for contact.  His 
paramount assertion is that since he has had disability all 
along, and has not worked in years, and that this has now 
been acknowledged by VA, he should be appropriately 
compensated since the inception of the disability.  

With all due respect, however, the veteran's contentions 
ignore the fact that, to establish entitlement to nonservice-
connected VA pension benefits a veteran must have had 
honorable active military service of 90 days or more during a 
period of war (or discharge or release from service during a 
period of war for a service- connected disability) and be 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct 
and meet certain annual income limitation requirements.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The RO determined that those elements were not all met in his 
previous claim(s); they were denied on that basis; and he did 
not perfect an appeal as to any earlier determination.  It 
was the new and material evidence including a medical opinion 
in May 2003 which was secured in connection with his reopened 
claim that led to the grant of nonservice-connected pension 
benefits.  Parenthetically, it has never been the lack of 
clinical records that impacted the adjudication, as many of 
these are now in the file, as they have been all along, but 
rather their lack of substantive clinical support for his 
claim.  

In essence, therefore, the Board can accept his premise, 
namely that he has had disabilities of various sorts, and 
some problems with working for years.  That is undoubtedly 
true.  But however factual that may be, that argument is 
irrelevant to the issue of an earlier effective date for the 
grant of nonservice-connected pension benefits.  It should 
also be noted that while the veteran alleges that he has been 
somewhat transient and not available, he nonetheless has an 
affirmative and ongoing obligation to notify VA of his 
current address particularly when he has a claim pending.

The veteran's claim was granted in 2003 with an effective 
date of May 30, 2003, and thus the Board must consider 
whether any evidence of record supports a finding that the 
veteran's claim warrants an earlier effective date for 
nonservice-connected pension benefits.

Specifically, it should also be noted that while VA treatment 
records are in the file from 1989 to 2001, a comprehensive 
review of all the contents thereof shows that there is 
nothing therein that might be construed as incorporating a 
claim, formal or informal, as to pension benefits in the 
interim as contemplated within pertinent regulations.   

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
nonservice-connected pension benefits in this case.  The 
Court has held that reaching a given age, or the mere 
presence of a disability, or the lack of work does not 
establish intent on the part of a claimant to seek any 
particular benefits to include, as in this case, nonservice-
connected pension benefits.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  See also Brannon v. West, 12 Vet. App. 32, 135 
(1998).  

Therefore, while the veteran contends (and the Board can 
accept, solely for the purpose of our present analysis) that 
his problems began many years prior to May 2003, that is not 
a basis upon which the Board may award him an earlier 
effective date for the establishment of entitlement to 
nonservice-connected pension benefits.  In addition, although 
the veteran did file earlier applications for such benefits, 
the claims were denied by the RO, as noted above, and became 
final in the absence of any timely appeal.  Because the 
decisions became final, the veteran is not entitled to that 
earlier claim date as the effective date of his current 
pension award.

In the instant case, the award of nonservice-connected 
pension benefits was granted effective from May 30, 2003, the 
date of the veteran's application to reopen his claim.  That 
is the earliest possible effective date based upon the facts 
of the case and the applicable law and regulations.  The 
preponderance of the evidence is clearly against the 
veteran's claim for an effective date earlier than May 30, 
2003, for nonservice-connected pension benefits.


ORDER

An effective date earlier than May 30, 2003, for the grant of 
nonservice-connected pension benefits is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


